department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list tep ba attn legend taxpayer a taxpayer b ira w ira x roth_ira y roth_ira z company q dear -_ this is in response to a ruling_request dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayers a and b maintained iras w and x respectively traditional individual_retirement_arrangements described in sec_408 of the internal_revenue_code code with company q in date following the advice of a company q financial advisor taxpayers a and b converted iras w and x into roth iras y and z respectively also with company q company q advised taxpayer a and b that these conversions had to be done by the end of calendar_year even though calculations had not been completed to assure eligibility per the dollar_figure big_number adjusted_gross_income agi requirement at this time company q stated that if taxpayer a and b’s joint agi should total greater than dollar_figure big_number recharacterization could be easily accomplished via submission of a form available from company q upon request neither company q nor company q’s recharacterization form mentioned a deadline on date taxpayer a and b received approval for a four-month extension to file their federal_income_tax return the tax_return submitted on date reflected an agi in excess of dollar_figure big_number taxpayer a and b reasoned that they had until the end of the year in which they submitted their tax_return to perform the required recharacterization back from roth iras to traditional iras taxpayers a and b filed a joint calendar_year federal form_1040 is not a closed tax_year during the first week of november via telephone contact with a representative of company q taxpayer a and b obtained forms for recharacterization of roth_ira y and z back to traditional iras respectively subsequently upon telephone contact with company q for clarification of information requested in the recharacterization forms taxpayers a for - their recharacterization s and company q could not provide assistance in the matter deadline advised passed were they and had the b as of the date of this ruling_request taxpayers a and b have not recharacterized their roth iras y and z as traditional iras based on the above you request the following letter_ruling that taxpayer a and b are granted a period not to exceed sixty days from the date of this ruling to recharacterize their respective roth iras y and z as traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor the recharacterization and the trustee must make the transfer information sufficient specified trustee effect with that to is sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure big_number limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 and of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides-that-the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a ‘revenue procedure a notice or an announcement published in the internal revenue bulletin-for the making of an election or application_for relief in respect of tax under - among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election tax professional including qualified on a a sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a letter_ruling granting relief under this section in this case taxpayers a and b were ineligible to convert iras w and x to roth iras y and z also company q was aware that taxpayers a and b were potentially subject_to the dollar_figure agi limit and might be required to recharacterize their conversion s but failed to inform taxpayer a and b of the deadline to do this therefore it is necessary to determine whether under this set of facts taxpayers a and taxpayer b are eligible for relief under the provisions of sec_301_9100-3 of the regulations with respect to your request for relief we believe that based on the information _ submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras-as traditional iras specifically the service has concluded that you have met the requirements of clauses i and v of section b of the regulations therefore you are granted an extension of sixty days from the date of the - issuance of this letter_ruling to so recharacterize ‘ o - no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto _ this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent ' this letter_ruling assumes that of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto all note in order to effectuate any recharacterization s taxpayers a and b must file an amended calendar_year federal form_1040 consistent with this letter_ruling if they have not already done so s should you have any concerns with this letter please contact t ep ra t3 badge id at sincerely frau v ‘bar rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose notice
